Citation Nr: 0826221	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back injury, and if so, whether the veteran 
is entitled to service connection.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), as secondary to an in-service 
personal assault.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado, denying the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a back disorder, and denying the veteran's claim of 
entitlement to service connection for PTSD as secondary to an 
in-service personal assault.  

In March 1984, the RO denied the veteran's claim of service 
connection for a back injury.  The veteran did not appeal the 
adverse determination, and as a result, the March 1984 RO 
decision is final.  Thus, new and material evidence is needed 
to reopen the claim.  38 U.S.C.A. § 5108, 7105.  

The veteran requested a video hearing before a Board Member.  
This hearing was scheduled for November 2007, but the veteran 
failed to report to this hearing.  As such, the veteran's 
request for a video hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2007).  


FINDINGS OF FACT

1.  The veteran did not perfect a timely appeal of the RO's 
March 1984 decision denying his claim of service connection 
for a back disorder.  

2.  Information received since the March 1984 final decision 
is cumulative and redundant and does not qualify as new and 
material evidence.  

3.  There is no credible evidence to corroborate the 
occurrence of the veteran's claimed sexual assault during 
service.  

4.  The veteran does not have PTSD as a result of his active 
service.  


CONCLUSIONS OF LAW

1.  The March 1984 rating decision denying service connection 
for the veteran's claimed back disorder is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2007).

2.  New and material evidence has not been received by VA, 
and the veteran's claim of service connection for a back 
disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).  

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until after the initial decision in a 
letter dated March 2006.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and specific information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the veteran's claim of service connection for 
PTSD secondary to a personal assault, the duty to notify was 
satisfied by way of a letter sent to the veteran in April 
2005 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Additionally, the letter satisfied the mandates of 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) in that it 
notified the veteran that evidence from sources other than 
the veteran's service records may constitute credible 
supporting evidence of an in-service sexual assault.  

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for full 
and fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records and the veteran's personnel records.  Also, 
the veteran received a VA medical examination in September 
2005, and VA has obtained these records as well.  VA has also 
obtained records of the veteran's outpatient treatment with 
VA, as well as his records of therapy with VA.   
Significantly, VA received notice from the veteran in August 
2007 that the veteran had no additional information to submit 
in support of his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

New and Material Evidence to Reopen a Back Injury Claim

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis 

The RO denied the veteran's claim of entitlement to service 
connection for a back injury in a March 1984 decision.  The 
veteran submitted a request to reopen this claim in April 
2005.  This request was denied by the RO in a November 2005 
decision.  The RO found that VA had not received evidence 
that was new and material to this claim.  Irrespective of the 
RO's actions, the Board must decide for itself whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for a back injury.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

According to the March 1984 decision, the veteran's claim of 
service connection for a back injury was denied because the 
evidence showed that the veteran's in-service back injury of 
September 1980 was acute and transitory.  The evidence 
indicated that the veteran recovered from this injury without 
residuals.  Therefore, as the veteran was informed, evidence 
received by VA must relate to the unestablished fact that his 
current back pain is a residual of his September 1980 back 
injury.  

However, a review of all of the evidence submitted by the 
veteran since the March 1984 decision reveals that none of 
the evidence received by VA addresses this fact.  The veteran 
has submitted records of treatment by VA in 2005.  The 
veteran does mention back pain in March 2005 and April 2005, 
but the evidence relates this pain to the veteran's posture 
rather than to an in-service injury.  There is no additional 
information relating to the veteran's claimed back disorder.  

Therefore, while the evidence received by VA since the March 
1984 decision is indeed new, none of the evidence is material 
to the veteran's claim of service connection for a back 
disability.  Therefore, the March 1984 decision remains 
final, and the denial of the veteran's claim of service 
connection for a back injury remains denied.  



Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128 at 140-41.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his service experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the veteran's PTSD claim is based on an in-
service personal assault.  Because of the personal and 
sensitive nature of a personal assault, many incidents are 
not officially reported.  This creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999); see also 38 C.F.R. § 3.304(f).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  This notice was provided 
to the veteran in April 2005 and he has had ample time to 
provide supporting facts or to identify relevant sources of 
information and ask VA to obtain that information.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

Facts and Analysis 

As noted above, service connection requires a medical 
diagnosis of PTSD, as well as corroboration of the veteran's 
claimed in-service stressors, and an opinion linking the 
veteran's PTSD with the stressor(s).  38 C.F.R. § 3.304(f).  
In this case, the veteran's stressors have not been verified.  
Additionally, while the veteran was assigned a diagnosis of 
PTSD that was linked to an in-service sexual assault, this 
opinion is not reliable, and is insufficient to establish 
that the veteran has PTSD related to his military service.  

The veteran was assigned a diagnosis of PTSD in a September 
2005 VA examination.  According to the VA examiner, this 
opinion was based on the veteran's description of the sexual 
attack he suffered while in the military.  The record makes 
no mention of any corroborating evidence having been provided 
to the examiner when making this decision.  Therefore, the 
veteran's diagnosis of PTSD is based solely on the veteran's 
recitation of history.  Again, the Board is not required to 
grant service connection for PTSD when just because a health 
care provider accepted the veteran's description of his 
claimed stressors.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993), Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

A comprehensive review of the veteran's service medical and 
personnel records, as well as the veteran's post-service VA 
treatment records, reveals no corroborating evidence of in-
service sexual assault.  The Board is aware that it is not 
uncommon for service records to lack such evidence, but the 
records also fail to reveal medical treatment that would be 
consistent with such an assault or behavioral changes as 
described above.  

The veteran's service medical records indicate that the 
veteran was treated for bilateral knee pain in March 1980, 
injuries of the lower back and right foot after falling from 
a truck in September 1980, stomach pain in September 1980, 
and conjunctivitis of the eye in November 1980.  There is no 
additional medical evidence, to include treatment for trauma, 
sexual assault, or any injuries of undisclosed origin.  

Likewise, the veteran's personnel records do not corroborate 
the veteran's claimed in-service assault.  According to a 
July 1980 notation in the veteran's file, he was a "troubled 
soldier" who had excellent potential.  In November 1980, it 
was noted that the veteran had failed to adapt to the 
military, and exhibited a poor attitude, repeatedly failing 
to be at the appointed place at the appointed time.  As a 
result, action was initiated in December 1980 to release the 
veteran from active duty.  While this evidence indicates poor 
work performance during active duty, there is no evidence 
suggesting that this was a change in the veteran's work 
performance, or that there had been a change in your mood.  
As such, the personnel records do not supply any evidence in 
support of the veteran's claim.  In fact, they indicate that 
he was repeatedly counseled about his performance and given 
several opportunities to explain any mitigating factors or 
problems; however, he did not report any assault or related 
mental problems at that time.   

In May 2005, the veteran reported to his therapist that he 
had been sexually assaulted during his military service.  
However, this is just a recitation of events by the veteran 
made one month after the veteran filed his claim for service 
connection.  Therefore, the Board does not find it 
persuasive.  Additionally, this is the first evidence of 
record mentioning the veteran's sexual assault.  There is no 
evidence during the approximately 25 years between this 
record and the veteran's separation from active duty.  

Finally, in April 2004, the veteran was informed that he 
could support his claim by submitting reports of private 
physicians who may know of this condition, submitting 
statements of law enforcement officials if he reported his 
assault, or by submitting statements from any individual or 
individuals whom he may have disclosed this information to.  
As of yet, VA has not received such information.  
Consequently, there is no corroboration for the veteran's 
claim and it must be denied.  

On the other hand, the separation examination and the passage 
of many years without documented psychiatric complaints is 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, this evidence 
against the claim is the preponderance of evidence and it 
overwhelms the veteran's reports of sexual assault.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

The March 1984 decision denying the veteran's claim of 
service connection for an in-service back injury remains 
final.  

Entitlement to service connection for PTSD as secondary to a 
personal in-service assault is denied.  



____________________________________________
C. R. OLSON 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


